                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


ERIC MILLER,

                    Plaintiff,
                                                      Case No. 19-cv-636-pp
      v.

NANCY A. BERRYHILL,

                    Defendant.


     ORDER GRANTING MOTION FOR LEAVE TO PROCEED WITHOUT
             PREPAYING THE FILING FEE (DKT. NO. 2)


      The plaintiff has filed a complaint seeking judicial review of a final

administrative decision denying his claim for disability insurance benefits

under the Social Security Act. Dkt. No. 1. He also filed a motion for leave to

proceed without prepaying the filing fee. Dkt. No. 2.

      To allow the plaintiff to proceed without paying the filing fee, the court

first must decide whether the plaintiff can pay the fee; if not, it must determine

whether the lawsuit is frivolous. 28 U.S.C. §§1915(a) and 1915(e)(2)(B)(i).

      Based on the facts in the plaintiff’s affidavit, the court concludes that he

does not have the ability to pay the filing fee. The plaintiff is not employed, not

married, and has no dependents he is responsible for supporting. Dkt. No. 2 at

1. The plaintiff lists no income, no expenses, no property owned, and no cash

on hand in any bank account. Id. at 2-4. In the “Other Circumstances” section

of the affidavit, the plaintiff states “I . . . have been fighting for 12 years to get


                                           1
on disability. In that time my friends & family have been financially supporting

me for that long.” The plaintiff has demonstrated that he cannot pay the $350

filing fee and $50 administrative fee.

      The next step is to determine whether the case is frivolous. A case is

frivolous if there is no arguable basis for relief either in law or in fact. Denton v.

Hernandez, 504 U.S. 25, 31 (1992) (quoting Nietzke v. Williams, 490 U.S. 319,

325 (1989); Casteel v. Pieschek, 3 Fed. 1050, 1056 (7th Cir. 1993)). A person

may obtain district court review of a final decision of the Commissioner of

Social Security. 42 U.S.C. §405(g). The district court must uphold the

Commissioner’s final decision as long as the Commissioner used the correct

legal standards and the decision is supported by substantial evidence. See

Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013).

      The plaintiff’s complaint contains ten paragraphs alleging error by the

ALJ in denying benefits to the plaintiff. Included are: the ALJ “played doctor”

and relied on his lay interpretation of objective medical evidence without the

support of expert medical opinion; the ALJ did not comply with standards

when he evaluated the severity of the plaintiff’s complaints of pain and other

symptoms and, as a result, understated the plaintiff’s limitations; the ALJ held

the plaintiff to a “higher standard” than called for by the regulations in

evaluating the plaintiff’s statements about the limiting effects of his

impairments; the ALJ failed to inform the vocational witness about moderate

limitations in concentration, persistence and pace, so the finding of RFC and

conclusions on the issue of disability understated the plaintiff’s medically-

                                          2
supported limitations; the ALJ failed to evaluate the aggregate effects of the

plaintiff’s severe and non-severe impairments when evaluating medical

equivalence to the listings and RFC; the ALJ failed to build an accurate and

logical bridge between the evidence and his conclusions; the ALJ’s recitation of

the record did not explain why the hypothetical questions and subsequent

finding of RFC applied to the plaintiff; despite evidence proving that the

plaintiff could not work full time, the ALJ failed to establish that the plaintiff

had the “ability to do sustained work-related physical and mental activities in a

work setting on a regular and continuing basis;” and the ALJ did not meet the

Commissioner’s step-five burden of proof. Dkt. No. 1 at 2-5. At this early stage

in the case, and based on the information in the plaintiff’s complaint, the court

concludes that there may be a basis in law or in fact for the plaintiff’s appeal of

the Commissioner’s decision, and that the appeal may have merit, as defined

by 28 U.S.C. §1915(e)(2)(B)(i).

      The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 2.

      Dated in Milwaukee, Wisconsin this 7th day of May, 2019.

                                        BY THE COURT:


                                        _____________________________________
                                        HON. PAMELA PEPPER
                                        United States District Judge




                                          3
